Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 3, 7, 8, 12-18, 20, 23-25 and 28-30 were cancelled.  Claims 1, 2, 4-6, 9-11, 21 and 22 were withdrawn.  Claims 19, 26-28 and 31 are currently amended.  Claims 1, 2, 4-6, 9-11, 19, 21, 22, 26 and 31-37 are pending.  Claims 1, 2, 4-6, 9-11, 21 and 22 are drawn to a system.  Claims 19, 26 and 32-34 are directed to a method.  Claims 27, 31 and 35-37 are directed to a product.  Claims 1, 2, 4-6, 9-11, 21 and 22 are cancelled herein by examiner amendment.  The currently cancelled claims are: claims 1-18, 20-25 and 28-30.
Status of Previous Objections / Rejections
Examiner withdraws the previous Claim Objections and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a reconsideration of the pertinent objections/rejections.  The Specification objection is handled with an examiner amendment.
Response to Amendment
Applicant revised the claim language to clarify the invention to address the claim interpretations and rejections of the prior Office action.  Several new dependent claims were Interview Summary is attached.
EXAMINER’S AMENDMENT
A claim amendment is necessary to address certain clarity issues in claim 19.  Also, the Additionally, claims 1, 2, 4-6, 9-11, 21 and 22, which were withdrawn, must be cancelled from this application.  The title is also not descriptive as mentioned in the May 6, 2021 OA.  However, this was not yet addressed.
Therefore, an examiner’s amendment to the record appears below.  Authorization for the claim amendments and cancellations was given in a telephone interview with Applicant representative (AR) Vladan Vasiljevic on September 10, 2021.  At the time, Examiner neglected to discuss an appropriate title and was unable to reach AR in a timely manner or prior to issuance of this OA. As such, Examiner will propose a title.
However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s August 6, 2021 submittal, as follows:
Amendment to the Specification:
	Substitute the following TITLE or heading:
METHOD OF CONTROLLING A PUMP TO CONVERT NON-POTABLE TO POTABLE WATER FROM WASTE HEAT
Amendments to the Claims:
Currently Amended) A method of controlling a pump to pump water through piping, wherein heating of the water in the piping generates potable water from non-potable water, the method comprising the steps of: 
receiving, by a controller implementing the method, a first temperature from a first temperature sensor, the first temperature sensor sensing the first temperature of water in a first portion of the piping, the first portion of thePage 4 of 13Application No. 16/118,430Amendment A dated August 6, 2021 piping being thermodynamically coupled to a computing device such that the waste heat from the computing device is transferred to water in the first portion of the piping
receiving, by the controller implementing the method, a second temperature from a second temperature sensor, the second temperature sensor sensing the second temperature of water in a second portion of the piping, the second portion of the piping being thermodynamically coupled to a power generation device such that the waste heat from the power generation device is transferred to water in the second portion of the piping, and 
controlling, with the controller, the pump to pump the non-potable water into the first portion of the piping, thereby moving water from the first portion of the piping into the second portion of the piping, and thereby further expelling water from the second portion of the piping, the expelled water now being potable, based on:
(1) whether the first temperature has reached a first threshold temperature and 
(2) whether the second temperature has been above a second threshold temperature for greater than a predetermined quantity of time; 
wherein the first threshold temperature is based on a temperature of the waste heat from the computing device, the temperature of the waste heat from the computing device being insufficient to generate potable water from the non-potable water; 

wherein the second threshold temperature and the predetermined quantity of time are based on a maintenance of the water at or above the second threshold temperature for at least the predetermined quantity of time being sufficient to kill microbes in the water.

Claims 1, 2, 4-6, 9-11, 21 and 22 (Cancelled).
Allowable Subject Matter
Claims 19, 26, 27 and 31-37 are allowed.  Claims 19 and 27 are independent, where claim 19 outlined above is exemplary. 
The following is an examiner’s statement of reasons for allowance:  
In  their latest response combined with the above clarifications, Applicant adds certain manipulative steps that distinguish from the prior art of record in terms of using a controller in coordination with a pump and piping equipment to generate potable from non-potable water via waste heat from the combined use of computing and power generating equipment.  
Moreover, upon reconsideration of the application, including the amended and newly submitted and clarified claims, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a method, system or product for generating potable water from waste heat with the claimed features substantially as described in independent claims 1 and 27.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The following additional prior art appears pertinent to Applicant’s disclosure and claims:  
Wright (US20120266864) discloses a solar water heating arrangement comprising a solar water heating element and a hot water storage vessel having a heat insulated internal volume for storage of hot water for use by a user and conduits linking them to form a fluid circulation loop (Abstract).  In one embodiment, a first temperature sensor is associated with the fluid near the element outlet in the solar heat capture element and a second temperature sensor is associated with the fluid in the intermediate storage tank and more preferably, fluid in the element is allowed and/or caused to feed into the intermediate storage tank when the temperature indicated by the first temperature sensor exceeds or exceeds by a pre-determined increment the temperature indicated by the second temperature sensor ([0090], [0105]).  This may be achieved by linking the two temperature sensors via a controller to one or more appropriately configured pumps and/or regulators (Id.). 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
9/10/2021